
	

113 HR 4952 IH: Cell Phone Freedom Act of 2014
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4952
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Mr. Griffith of Virginia introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the unauthorized remote shut down of a cellular phone.
	
	
		1.Short titleThis Act may be cited as the Cell Phone Freedom Act of 2014.
		2.Unauthorized remote shutdown of a mobile device
			(a)In generalChapter 13 of title 18, United States Code, is amended by adding at the end the following:
				
					250.Unauthorized remote shutdown of a mobile device
						(a)In generalWhoever, being an officer or employee of the United States, any State, Territory, Commonwealth,
			 Possession, or District, or of any department or agency thereof, knowingly
			 causes a mobile device phone to be shut down without the consent of the
			 owner or account holder of that mobile device phone or without the order
			 of a court authorizing such shut down shall be imprisoned not more than 5
			 years or fined under this title, or both, and shall be removed from such
			 office or employment.
						(b)DefinitionsIn this section—
							(1)the term account holder, with respect to a mobile device—
								(A)means the person who holds the account through which commercial mobile service or commercial mobile
			 data service is provided on the device; and
								(B)includes a person authorized by the person described in subparagraph (A) to take actions with
			 respect to the device;
								(2)the term commercial mobile data service means any mobile service (as defined in Section 3 of the Communications Act of 1934) that is—
								(A)a data service;
								(B)provided for profit; and
								(C)available to the public or such classes of eligible users as to be effectively available to a
			 substantial portion of the public, as specified by regulation by the
			 Commission;
								(3)the term commercial mobile service has the meaning given the term in section 332 of Communications Act of 1934;
							(4)the term mobile device means a personal electronic device on which commercial mobile service or commercial mobile data
			 service is provided; and
							(5)the term shut down means to make use of a hardware or software function to remotely—
								(A)delete or render inaccessible from the device all information relating to the account holder that
			 has been placed on the device;
								(B)render the device inoperable on the network of any provider of commercial mobile service or
			 commercial mobile data service globally, even if the device is turned off
			 or has the data storage medium removed;
								(C)prevent the device from being reactivated or reprogrammed without a passcode or similar
			 authorization after the device has been—
									(i)rendered inoperable as described in subparagraph (B); or
									(ii)subject to an unauthorized factory reset; and
									(D)reverse any action described in subparagraph (A), (B), or (C) if the device is recovered by the
			 account holder..
			(b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following:
				
					
						250. Unauthorized remote shutdown of a mobile device..
			
